Citation Nr: 0204363	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  97-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran had active service from May 1963 until May 1964.

An October 1996 rating action denied service connection for 
an acquired psychiatric disorder.  In March 2001, the Board 
of Veterans' Appeals (Board) remanded this case for further 
development.  The Board requested that the Regional Office 
(RO) notify the veteran of the Veterans Claims Assistance Act 
of 2000 and schedule a personal hearing before a member of 
the Board.  

The RO scheduled the veteran's for a videoconference on 
November 27, 2001; however, he failed to appear for his 
hearing.  The Board received a motion requesting postponement 
of the hearing due to medical problems.  The undersigned 
Board member found that good cause had been shown and granted 
the motion.  Therefore, the RO should reschedule a hearing 
before a member of the Board.   

Moreover, in November 2001, the veteran appointed new 
representation.  The new representative has requested that 
the case be returned to the RO for an opportunity to review 
the file before the veteran's hearing.  

The case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




